DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019 and 10/14/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation “do not contact.” This limitation renders the claims indefinite since the limitation is a negative limitation. Examiner suggests 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,773,335 in view of Peters et al (US 2012/0152921). 
Regarding claim 1, U.S. Patent No. 10,773,335 discloses a welding or additive manufacturing system, comprising: a contact tip assembly having a first exit orifice and a second exit orifice; and an arc generation power supply configured to output a current waveform to the first wire electrode and the second wire electrode simultaneously through the contact tip assembly, wherein: the current waveform includes a bridging current portion, and a background current portion having a lower current level than the bridging current portion, the bridging current portion has a current level sufficient to form a bridge droplet between the first wire electrode and the second wire electrode before the bridge droplet is transferred to a molten puddle during a deposition operation, (Claim 1).
	However, U.S. Patent No. 10,773,335 does not disclose a wire feeder configured to simultaneously deliver a first wire electrode through the first exit orifice of the contact tip assembly and a second wire electrode through the second exit orifice of the contact tip assembly.
	Nonetheless, Peters teaches a wire feeder (Fig. 5 #405 wire feeder) configured to simultaneously deliver a first wire electrode through the first exit orifice of the contact tip assembly and a second wire electrode through the second exit orifice of the contact tip assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of U.S. Patent No. 10,773,335 by incorporating the wire feeder as taught by Peters for the purpose of feeding welding wire during the welding or additive manufacturing process.  

Allowable Subject Matter
Claim 10  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The cited prior art does not disclose, teach, or suggest the claimed method as a whole.
The claimed invention is a welding or additive manufacturing method, comprising the steps of: providing a current waveform to a contact tip assembly having a first exit orifice and a second exit orifice, wherein the current waveform includes a bridging current portion, and a background current portion having a lower current level than the bridging current portion; feeding a first wire electrode through the first exit orifice of the contact tip assembly and simultaneously feeding a second wire electrode thorough the second exit orifice of the contact tip assembly; forming, during the bridging current portion of the current waveform, a bridge droplet coupling the first wire electrode to the second wire electrode before the bridge droplet is transferred to a molten puddle during a deposition operation, wherein solid portions of the first wire electrode delivered through the first exit orifice do not contact solid portions of the second wire electrode delivered through the second exit orifice during the deposition operation; and transferring the bridge droplet to the molten puddle during a short circuit event between the molten puddle and the first and second wire electrodes.
The closest prior art would be Ditschun et al (US 4,806,735). Ditschun teaches a contact tip assembly having a first exit orifice and a second exit orifice, feeding a first wire electrode through the first exit orifice of the contact tip assembly and simultaneously feeding a second wire electrode thorough the second exit orifice of the contact tip assembly. 

Furthermore, Ditschun teaches away from the two welding wires forming a droplet through bridging between the two wires.
The second closest prior art would be Yamazaki et al (US 20110259853). Yamazaki teaches a contact tip assembly having a first exit orifice and a second exit orifice, feeding a first wire electrode through the first exit orifice of the contact tip assembly and simultaneously feeding a second wire electrode thorough the second exit orifice of the contact tip assembly. 
However, Yamazaki does not teach 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761